

116 HCON 99 IH: Expressing support for the designation of October 28, 2020, as “Honoring the Nation’s First Responders Day”.
U.S. House of Representatives
2020-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. CON. RES. 99IN THE HOUSE OF REPRESENTATIVESMay 5, 2020Ms. DeLauro (for herself and Mr. King of New York) submitted the following concurrent resolution; which was referred to the Committee on Transportation and InfrastructureCONCURRENT RESOLUTIONExpressing support for the designation of October 28, 2020, as Honoring the Nation’s First Responders Day.Whereas, in the United States, first responders include professional and volunteer firefighters, police officers, emergency medical technicians, and paramedics;Whereas, according to a 2017 compilation of data on the Emergency Services Sector in the United States by the Department of Homeland Security, The first responder community comprises an estimated 4.6 million career and volunteer professionals within five primary disciplines: Law Enforcement, Fire and Rescue Services, Emergency Medical Services, Emergency Management, and Public Works.;Whereas first responders deserve to be recognized for their commitment to safety, defense, and honor; Whereas the people of the United States have depended on the service and sacrifices of first responders during the national emergency relating to the Coronavirus disease 2019 (COVID–19) pandemic; and Whereas October 28, 2020, would be an appropriate day to establish as Honoring the Nation’s First Responders Day: Now, therefore, be itThat Congress—(1)supports the designation of Honoring the Nation’s First Responders Day;(2)honors and recognizes the contributions of first responders; and(3)encourages the people of the United States to observe Honoring the Nation’s First Responders Day with appropriate ceremonies and activities that promote awareness of the contributions of first responders in the United States. 